Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1-15 are objected to because of the following informalities:     
 	In claim 1, lines 20-21, “a predetermined communication volume” should be changed to  -- the predetermined communication volume -- to avoid the confusion and ambiguity regarding the predetermined communication volume recited in lines 12-13.
 	In claim 6, lines 18-19, “a predetermined communication volume” should be changed to  -- the predetermined communication volume -- to avoid the confusion and ambiguity regarding the predetermined communication volume recited in lines 10-11.
 	In claim 7, line 21, “a predetermined communication volume” should be changed to -- the predetermined communication volume -- to avoid the confusion and ambiguity regarding the predetermined communication volume recited in lines 12-13.
 	In claim 8, line 1, “A non-transitory communication program” should be changed to -- A non-transitory computer-readable recording medium storing a communication program -- to comply with the required language regarding CRM type of claim (see paragraph [0013] in the original specification).  Line 21, “a predetermined communication volume” should be changed to  -- the predetermined communication volume -- to avoid the confusion and ambiguity regarding the predetermined communication volume recited in lines 12-13.
 	Claims 2-5, 9-15 are also objected for depending on objected claim 1.
 	Appropriate correction is required.

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465